An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE {3F NEVADA

FRAI‘M MILFORD PECK, No. 68294
Petitioner, -
vs.

THE SECOND JUDICIAL DISTRICT F a L E D
COURT OF THE STATE OF NEVADA,

IN AND FOR THE COUNTY OF

WASHOE’ . DEC 1 'r’ 2015
Respondent,

and

THE STATE OF N EVADA,
Vs Real Part in Interest.

 

   

ORDER DENYING PETITION

This is a pm as petition for a writ 0f mandamus. Petitioner
seeks an order. directing the district court to allow him t0 file his
“reasmnable amended petition for a writ 0f habeas corpus (post-
convictian).” We have reviewed the documents submitted in thismatten
and withcut deciding upon the merits of any claims raised therein, we
decline: to exercise Qriginal jurisdiction in this matter. See NR8 34.160;
NRS 34.170; Accordingly, we

ORDER the petiticn Q IED.

 
 

’

pie/km , J.
Pickering

 

cc: Frank Milford Peck
Attorney General/Carson City

SUPRE'EWRT ; Washes {Bounty District Attorney
Nam» Washoe District Court Clerk
20319471; mm» a #3 ‘ "
u I"